Appeal Reinstated and Order filed November 4, 2021




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-21-00552-CV
                                 ____________

                     IN THE INTEREST OF K.J., A CHILD


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-269944


                                      ORDER

      This is an appeal from a judgment terminating the parental rights of
appellant, L.B. On October 26, 2021, we abated this appeal and ordered the trial
court judge to conduct a hearing to determine whether appellant desired to
prosecute this appeal, and, if so, whether appellant is indigent and thus entitled to a
free record and appointed counsel on appeal. This court also ordered the trial court
judge to appoint an appellate counsel for appellant if necessary, to see that a record
of the hearing was made, to make findings of fact and conclusions of law, and to
forward records of the hearing including its findings and conclusions.             On
November 4, 2021, the trial court clerk forwarded the requested records, which
among other things state that attorney Fred Krasny was appointed as appellate
counsel for appellant.
      Accordingly, this court lifts the abatement and reinstates the appeal. As the
clerk’s record and reporter’s record have both been filed with this court, appellant
is directed to file her brief within 20 days of the date of this order.

                                        PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.




                                            2